— Judgment of the Supreme Court, New York County (Harold Rothwax, J.), rendered June 27, 1990, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of imprisonment of 10 to 20 years, unanimously affirmed.
A review of the record shows that the plea was knowing and voluntary and that defendant’s attorney, who negotiated a beneficial plea and preserved defendant’s option to accept it even after the commencement of a combined Mapp/Wade/ Huntley hearing, was effective. Concur — Sullivan, J. P., Carro, Wallach and Smith, JJ.